Citation Nr: 1026207	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Dale Buchanan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to June 1992

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.  
The Veteran testified at a Board hearing at the RO in April 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  During 
his April 2010 hearing before the Board, the Veteran reported 
that he filled out a separation medical history and noted lower 
back pains.  The Veteran should also have then been afforded a VA 
examination.  These documents are not in the Veteran's file.  He 
noted that he was in Arizona at the time.  Additionally, the 
Board notes that the Veteran filed a workman's compensation claim 
eight months after his separation from service, while working for 
Fast Food Merchandisers.  The Board finds that personnel and 
workman compensation records as well as the medical history 
report and possible examination at the time of separation from 
service may be probative to the Veteran's claim.  As such, the 
Board finds it necessary to remand the issue to assist the 
Veteran in obtaining these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should attempt to obtain and 
associate with the claims file the Veteran's 
report of medical history provided during the 
separation process, as well as any related 
medical examination provided at the time of 
separation from service.  The RO should 
document all attempts to obtain the records 
and determine if the records are unavailable.

2.  The RO should also attempt to obtain and 
associate with the claims file all records 
relating to the Veteran's 1993 workman's 
compensation claim filed while working for 
Fast Food Merchandisers.  Again, the RO 
should document all attempts to obtain the 
records and determine if the records are 
unavailable.

3.  After completion of the above and any 
other development, the RO should deem 
necessary, the RO should review the expanded 
record and determine if entitlement to 
service connection for a low back disability 
is warranted.  Following this determination, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



